The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on April 15, 2021, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: April 15, 2021




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO

    In re:                                                  )             Chapter 13
                                                            )
    HOWARD D. JUNTOFF,                                      )             Case No. 19-17032
       Debtor.                                              )
                                                            )              Judge Arthur I. Harris
                                                            )
                                                            )
    In re:                                                  )             Chapter 13
                                                            )
    GEORGE J. McPHERSON &                                   )             Case No. 20-13035
    MELANIE A. McPHERSON,                                   )
        Debtors.                                            )             Judge Arthur I. Harris



                                   MEMORANDUM OF OPINION 1

             In these two Chapter 13 cases, the debtors have objected to the claims filed

by the United States on behalf of the Internal Revenue Service (“IRS”). At issue is

whether the shared responsibility payment for not having health insurance under


1
    This Opinion is not intended for official publication.



19-17032-aih         Doc 90       FILED 04/15/21           ENTERED 04/15/21 15:42:28                  Page 1 of 35
the Affordable Care Act is entitled to priority as “a tax on or measured by income

or gross receipts” or “an excise tax on . . . a transaction” under § 507(a)(8)(A) or

(E) of the Bankruptcy Code. For the reasons that follow, the Court finds that the

shared responsibility payment is neither “a tax on or measured by income or gross

receipts” nor “an excise tax on . . . a transaction” within the meaning of

§ 507(a)(8)(A) or (E) of the Bankruptcy Code and sustains the debtors’ objections

to the United States’ claims.

                                  JURISDICTION

      These are core proceedings under 28 U.S.C. § 157(b)(2)(I). The Court has

jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a) and Local

General Order 2012-7 of the United States District Court for the Northern District

of Ohio.

                                  BACKGROUND

      The sole issue in each of these two Chapter 13 cases is whether the debtors’

shared responsibility payment under the Affordable Care Act, included in the

United States’ proof of claim, is entitled to priority as “a tax on or measured by

income or gross receipts” or “an excise tax on . . . a transaction” under

§ 507(a)(8)(A) or (E) of the Bankruptcy Code. Because the parties have stipulated

that this issue is properly presented and can be resolved on the record without an

                                          2




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28          Page 2 of 35
evidentiary hearing, the Court will limit its presentation of the factual and

procedural background to those matters needed to understand the context of the

issue at hand.

                                    Howard Juntoff

      On November 15, 2019, debtor Howard Juntoff filed for relief under

Chapter 13 of the Bankruptcy Code. Case No. 19-17032; Docket No. 1. Although

the United States has amended its proof of claim three times, the amount

attributable to Juntoff’s liability for the shared responsibility payment for calendar

year 2018—the only portion of the proof of claim at issue—has remained

unchanged. The United States claims a tax in the amount of $1,016 and prepetition

interest of $26.39, for a total priority claim attributable to the shared responsibility

payment for calendar year 2018 of $1,042.39. The United States identified this

obligation as an “excise tax” on the original and first two amended proofs of claim,

and as an “excise/income tax” on the third amended proof of claim. Although

Juntoff filed his claim objection before the United States filed its third amended

proof of claim, by agreement, the Court will treat Juntoff’s claim objection as

challenging the United States’ third amended proof of claim.

      Juntoff’s Chapter 13 plan, which was confirmed on March 22, 2021,

provides for payment in full of all priority tax claims and no payment for general

                                           3




19-17032-aih     Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28       Page 3 of 35
unsecured claims. Juntoff does not challenge the remainder of the United States’

third amended proof of claim, which includes an additional $3,950.03 in priority

tax claims. Thus, Juntoff’s priority tax liability to the United States is either

$4,992.42, if the $1,042.39 attributable to the shared responsibility payment for

calendar year 2018 is allowed as a priority tax under § 507(a)(8), or $3,950.03, if

the $1,042.39 is disallowed as a priority tax under § 507(a)(8).

                           George and Melanie McPherson

      On June 24, 2020, debtors George and Melanie McPherson filed for relief

under Chapter 13 of the Bankruptcy Code. Case No. 20-13035; Docket No. 1.

Although the United States has amended its proof of claim three times, the amount

attributable to the McPhersons’ liability for the shared responsibility payment for

calendar year 2017—the only portion of the proof of claim at issue—has remained

unchanged. The United States claims a tax in the amount of $1,564 and prepetition

interest of $136.70, for a total priority claim attributable to the shared

responsibility payment for calendar year 2017 of $1,700.70. The United States

identified this obligation as an “excise tax” on the original and first amended

proofs of claim, and as an “excise/income tax” on the second and third amended

proofs of claim. Although the McPhersons filed their claim objection before the

United States filed its second and third amended proofs of claim, by agreement, the

                                           4




19-17032-aih   Doc 90    FILED 04/15/21    ENTERED 04/15/21 15:42:28         Page 4 of 35
Court will treat the McPhersons’ claim objection as challenging the United States’

third amended proof of claim.

      The McPhersons’ Chapter 13 plan, which was confirmed on November 16,

2020, provides for payment in full of all priority tax claims and payment of

$29,168 or 22 percent, whichever is greater, for general unsecured claims. The

McPhersons do not challenge the remainder of the United States’ third amended

proof of claim, which includes an additional $3,950.03 in priority tax claims.

Thus, the McPhersons’ priority tax liability to the United States is either $5,674.93,

if the $1,700.70 attributable to the shared responsibility payment for calendar year

2017 is allowed as a priority tax under § 507(a)(8), or $3,974.23, if the $1,700.70

is disallowed as a priority tax under § 507(a)(8). If the McPhersons’ shared

responsibility payment for calendar year 2017 is disallowed as a priority tax under

§ 507(a)(8), the United States would also receive a pro rata distribution as the

holder of a general unsecured claim in the amount of $1,700.70.

                    Briefing and Argument on Claim Objections

      In addition to the initial claim objection and response in each of the two

cases, see Case No. 19-17032, Docket Nos. 34, 37, 38; Case No. 20-13035, Docket

Nos. 37, 49, the Court permitted a number of supplemental briefs. See Case

No. 19-17032, Docket Nos. 48, 70, 75; Case No. 20-13035, Docket No. 56. The

                                          5




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28      Page 5 of 35
Court heard oral argument on Juntoff’s objection to the United States’ claim on

August 13, 2020, September 24, 2020, January 7, 2021, and February 18, 2021.

The Court heard oral argument on the McPhersons’ objection to the United States’

claim in conjunction with oral argument on Juntoff’s objection on January 7, 2021,

and February 18, 2021. Juntoff and the McPhersons are represented by the same

attorney.

      During the argument on February 18, 2021, the parties agreed that the sole

issue in each of these two Chapter 13 cases is whether the debtors’ shared

responsibility payment under the Affordable Care Act, included in the United

States’ proof of claim, is a priority tax under § 507(a)(8) of the Bankruptcy Code.

The parties further agreed that this issue is properly presented and can be resolved

on the record without an evidentiary hearing.

                             RELEVANT STATUTES

                           Relevant Bankruptcy Statutes

      The United States asserts that in each of these two Chapter 13 cases, the

debtors’ shared responsibility payment under the Affordable Care Act, included in

the United States’ proof of claim, is a priority tax under § 507(a)(8)(A) or (E) of

the Bankruptcy Code.

      Section 507 provides in pertinent part:

                                          6




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28       Page 6 of 35
               (a) The following expenses and claims have priority in the following
      order:
                      ....
                      (8) Eighth, allowed unsecured claims of governmental units,
               only to the extent that such claims are for—

                            (A) a tax on or measured by income or gross receipts for
                     a taxable year ending on or before the date of the filing of the
                     petition . . . .
                            ....
                            (E) an excise tax on—
                                      (i) a transaction occurring before the date of the
                            filing of the petition . . . .

11 U.S.C. § 507(a)(8)(A), (E).

      In addition, § 523(a) of the Bankruptcy Code makes debts that fall within the

priority provisions of § 507(a)(8) nondischargeable.

      Section 523(a) provides in pertinent part:

             (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b)
      of this title does not discharge an individual debtor from any debt—

                     (1) for a tax or a customs duty—

                           (A) of the kind and for the periods specified in section
                     507(a)(3) or 507(a)(8) of this title, whether or not a claim for
                     such tax was filed or allowed[.]

11 U.S.C. §523(a)(1)(A).

      For Chapter 13 debtors such as Juntoff and the McPhersons, their Chapter 13

plan must provide for full payment of all claims entitled to priority under § 507.

      Section 1322(a) provides in pertinent part:
                                            7




19-17032-aih    Doc 90   FILED 04/15/21     ENTERED 04/15/21 15:42:28       Page 7 of 35
               (a) The plan—
                       ....
                       (2) shall provide for the full payment, in deferred cash
               payments, of all claims entitled to priority under section 507 of this
               title, unless the holder of a particular claim agrees to a different
               treatment of such claim[.]

11 U.S.C. §1322(a)(2).

      Thus, whether the shared responsibility payments under the Affordable Care

Act are entitled to priority under § 507(a)(8) of the Bankruptcy Code determines

not only whether the resulting claim receives priority treatment over general

unsecured creditors (for example, in the Juntoff case, the difference is payment in

full as a priority claim versus no payment whatsoever as a general unsecured

claim), it also dictates how much debtors must pay for a plan to be confirmed and

for the debtor to receive a general discharge of all other debts under § 1328(a). In

other words, a Chapter 13 debtor must pay in full all allowed priority claims under

§ 507(a)(8) in order to discharge any other debts.

                                   26 U.S.C. § 5000A

      The statutory authority for the shared responsibility payment at issue in these

two Chapter 13 cases is contained in 26 U.S.C. § 5000A. Congress created

§ 5000A as part of the Affordable Care Act. See Patient Protection and Affordable

Care Act of 2010, Pub. L. No. 111-148, 124 Stat. 119.


                                            8




19-17032-aih    Doc 90    FILED 04/15/21    ENTERED 04/15/21 15:42:28       Page 8 of 35
      Under § 5000A(a), as amended, Congress required applicable individuals to

maintain a minimum level of health insurance coverage for such individuals and

their dependents for every month beginning in 2014. Under § 5000A(b),

individuals who fail to maintain a minimum level of coverage for themselves and

their dependents must pay a penalty in an amount determined under § 5000A(c),

unless they are subject to one of the exceptions under § 5000A(d). Exceptions

under § 5000A(d) include members of certain religious sects and individuals who

are incarcerated. Subsection 5000A(e) contains a list of additional exemptions

under which no penalty is imposed. These exemptions include “individuals who

cannot afford coverage,” “taxpayers with income under 100 percent of poverty

line,” “taxpayers with income below filing threshold,” and “members of Indian

tribes.” Subsection 5000A(f) defines the “minimum essential coverage” required.

Subsection 5000A(g) explains how the penalty is to be paid, collected, and

assessed, and contains limitations on enforcement. For example, subsection

5000A(g) prohibits the criminal prosecution of taxpayers for failure to pay the

penalty imposed by this section. It also prohibits the filing of a notice of lien or

levy against property for failure to pay the penalty imposed by this section. (The

entire text of § 5000A, as it existed just before Congress passed the Tax Cuts and

Jobs Act in December 2017, is reproduced in the Appendix of this opinion.)

                                           9




19-17032-aih   Doc 90    FILED 04/15/21    ENTERED 04/15/21 15:42:28       Page 9 of 35
                           2017 Amendments to § 5000A

      In December 2017, as part of the Tax Cuts and Jobs Act, Congress reduced

to zero the amount of the shared responsibility payment imposed by § 5000A(c),

effective January 1, 2019. See Pub. L. No. 115-97, § 11081, 131 Stat. 2054, 2092

(2017). The individual mandate to maintain minimum health insurance under

§ 5000A(a) continues, although the payment for noncompliance is now zero.

Section 11081 of the Tax Cuts and Jobs Act provides as follows:

    SEC. 11081. ELIMINATION OF SHARED RESPONSIBILITY
PAYMENT FOR INDIVIDUALS FAILING TO MAINTAIN MINIMUM
ESSENTIAL COVERAGE.

      (a) In General.—Section 5000A(c) is amended—

            (1) in paragraph (2)(B)(iii), by striking ‘‘2.5 percent’’ and inserting
      ‘‘Zero percent’’, and
            (2) in paragraph (3)—
                         (A) by striking ‘‘$695’’ in subparagraph (A) and inserting
                   ‘‘$0’’, and
                         (B) by striking subparagraph (D).

     (b) Effective Date.— The amendments made by this section shall apply to
months beginning after December 31, 2018.

Pub. L. No. 115-97, § 11081, 131 Stat. 2054, 2092.

      On November 10, 2020, the Supreme Court heard oral argument in two

consolidated cases involving this amendment to § 5000A(c). California v. Texas,

Case No. 19-840, and Texas v. California, Case No. 19-1019. Besides standing,

                                         10




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28     Page 10 of 35
the questions presented are whether reducing the amount specified in § 5000A(c)

to zero rendered the individual coverage provision unconstitutional and, if so,

whether this provision is severable from the rest of the Affordable Care Act.

                        Relevant Calculations under §5000A(c)

      Before Congress reduced the shared responsibility payment to zero for tax

years after 2018, § 5000A(c) detailed the procedure for calculating the “amount of

penalty” owed by individuals who fail to maintain the minimum essential coverage

required under § 5000A(a).

      Under § 5000A(c)(1), the “amount of the penalty imposed by this section . . .

shall be equal to the lesser of—the sum of the monthly penalty amounts

determined under [§ 5000A(c)(2)]” or “an amount equal to the national average

premium for qualified health plans which have a bronze level of coverage.”

      Section 5000A(c)(2) set forth the “Monthly penalty amounts” as “equal to

1⁄12 of the greater of” a “Flat dollar amount” set forth in § 5000A(c)(2)(A) or a

“Percentage of income” set forth in § 5000A(c)(2)(B).

      Under § 5000A(c)(3), for calendar years 2017 and 2018 Congress generally

set the “Flat dollar amount” at $695 per adult and one-half that amount, or

$347.50, for children under 18.




                                          11




19-17032-aih   Doc 90    FILED 04/15/21   ENTERED 04/15/21 15:42:28     Page 11 of 35
      Under § 5000A(c)(2)(B), for calendar years 2017 and 2018 Congress set the

“Percentage of income” amount as equal to 2.5 percent “of the excess of the

taxpayer’s household income for the taxable year over the amount of gross income

specified in § 6012(a)(1).” In other words, the “Percentage of income” amount is

2.5 percent of the amount of household income above the threshold amount for

which a federal tax return is required under § 6012(a)(1).

                              Calculation for Juntoff

      Juntoff had no minimum health insurance for all twelve months of 2018 and

had no dependents. See Case No. 19-17032; Docket No. 70. For a single filer

without health insurance for the entire year, the “Flat dollar amount” was $695.

§ 5000A(c)(3)(A). On his income tax return for 2018, Juntoff reported taxable

income of $40,629. See Docket No. 75; Exhibit A. Taxable income multiplied by

2.5 percent results in a “Percentage of income” amount of $1,015.72 (rounded to

$1,016). Because the “Percentage of income” amount of $1,016 is greater than the

“Flat dollar amount” of $695, the “Percentage of income” amount of $1016 is used

under § 5000A(c)(2). Then, this number is compared to the national average

premium for qualified health plans for one person, which have a bronze level of

coverage, which was $3,396. The lesser number—$1,016—is then selected under




                                         12




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28     Page 12 of 35
§ 5000A(c)(1). Therefore, Juntoff’s shared responsibility payment under

§ 5000A(c)(1) for not having health insurance for all of 2018 was $1,016.

                          Calculation for the McPhersons

      The McPhersons had no minimum health insurance for nine months of 2017

and had two dependents. See Case No 20-13035; Docket No. 56. During 2017,

the “Flat dollar amount” was $695 for members of the household over 18 and

$347.50 for members under 18 that went without minimum health insurance during

the year. § 5000A(c)(3)(A), (C). Therefore, the total “Flat dollar amount,” when

prorated for the nine months the McPhersons were without minimum health

insurance, was $1,563.75 (rounded to $1,564). On their income tax return for

2017, the McPhersons reported taxable income of $53,273. See Docket No. 56;

Exhibit A. Taxable income multiplied by 2.5 percent results in $1,331.83.

Because the McPhersons were without minimum health insurance for nine months,

the “Percentage of income” amount is prorated and equals $998.87 (rounded to

$999). Because the “Flat dollar amount” of $1,564 is greater than the “Percentage

of income” amount of $999, the “Flat dollar amount” of $1,564 is used under

§ 5000A(c)(2). Then, this number is compared to the national average premium

for qualified health plans for four people, which have a bronze level of coverage,

which was $13,056. The lesser number—$1,564—is then selected under

                                         13




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28      Page 13 of 35
§ 5000A(c)(1). Therefore, the McPhersons’ shared responsibility payment under

§ 5000A(c)(1) for not having health insurance for nine months of 2017 was $1,564.

                                   DISCUSSION

      The sole issue in each of these two Chapter 13 cases is whether the debtors’

shared responsibility payment under the Affordable Care Act, included in the

United States’ proof of claim, is entitled to priority as “a tax on or measured by

income or gross receipts” or “an excise tax on . . . a transaction” under

§ 507(a)(8)(A) or (E) of the Bankruptcy Code.

                                  Burden of Proof

      The United States, as the claimant, has the burden of proving that its claim is

entitled to priority treatment. See In re Micek, 473 B.R. 185, 188 (Bankr. E.D. Ky.

2012) (claimant had the burden of proof to show that a domestic support obligation

was entitled to priority status); see also In re Clark, 441 B.R. 752, 755 (Bankr.

M.D.N.C. 2011). The Supreme Court has established the preponderance of

evidence as the standard of proof for dischargeability actions under § 523 of the

Bankruptcy Code and for civil actions in general. See Grogan v. Garner,

498 U.S. 279, 287 (1991). And given that priority status under § 507(a)(8) dictates

whether a debt is nondischargeable under § 523(a), the Court will apply the same




                                         14




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28         Page 14 of 35
preponderance of the evidence standard in determining whether the United States’

claims at issue here are entitled to priority status under § 507(a)(8).

    The Court Will Assume that the Shared Responsibility Payment is a Tax for
  Purposes of Determining Whether the Exaction is Entitled to Priority Treatment
               under § 507(a)(8)(A) or (E) of the Bankruptcy Code

      In United States v. Reorganized CF&I Fabricators of Utah, Inc., 518 U.S.

213 (1996), the Supreme Court expressly held that when determining whether an

exaction is a tax for purposes of § 507(a)(7) of the Bankruptcy Code (now codified

at § 507(a)(8)), a court must look behind the label placed on the exaction and

instead make a “functional examination” of the statutory scheme. 518 U.S. at 220;

accord In re Rizzo, 741 F.3d 703, 706 (6th Cir. 2014). In determining whether an

exaction is entitled to priority status as a tax under the Bankruptcy Code, a court

must engage:

      . . . in a “functional examination” of the applicable statutory scheme to
      determine whether it falls within the federal statutory definition. . . . In doing
      so, the statutory labels of the exaction are not dispositive; the court must
      instead evaluate the statute’s “actual effects to determine whether it
      functions as either a tax or else as some different kind of obligation.”

741 F.3d at 705 (citations omitted).

      In Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012), the Supreme

Court engaged in an analogous functional examination of the same statute at issue

here to decide whether the statute could be upheld as constitutional under

                                          15




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28       Page 15 of 35
Congress’s taxing power. 567 U.S. at 565. Indeed, the United States argues that

this Court must construe § 5000A as a tax for purposes of the Bankruptcy Code

because courts must construe a statute consistently with the way that it has been

construed constitutionally. See United States’ Reply Brief in Opposition at 6

(citing Clark v. Martinez, 543 U.S. 371, 381 (2005)).

      Whether the shared responsibility payment functions as a tax or some

different kind of obligation for purposes of the Bankruptcy Code is a complicated

question. The functional test that the Supreme Court employed in NFIB v.

Sebelius, while analogous to the one used to determine priority status under the

Bankruptcy Code, is not identical. Nor is it clear whether the constitutional

analysis in NFIB v. Sebelius mandates a similar result when analyzing § 5000A in

relation to the Bankruptcy Code.

      The Chief Justice’s majority decision in NFIB v. Sebelius emphasized that in

deciding whether the shared responsibility payment can be characterized as a tax

for constitutional purposes, every effort should be made to save the statute from

unconstitutionality.

      The question is not whether that is the most natural interpretation of the
      mandate, but only whether it is a “fairly possible” one. Crowell v. Benson,
      285 U.S. 22, 62 (1932). As we have explained, “every reasonable
      construction must be resorted to, in order to save a statute from
      unconstitutionality.” Hooper v. California, 155 U.S. 648, 657 (1895).

                                         16




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28      Page 16 of 35
567 U.S. at 563. This preference for whatever interpretation can support a statute’s

constitutionality stands in marked contrast to the test the Supreme Court

enunciated in Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 651

(2006) for determining whether a claim is entitled to priority treatment under § 507

of the Bankruptcy Code—“that provisions allowing preferences must be tightly

construed” and that “[a]ny doubt concerning the appropriate characterization . . . is

best resolved in accord with the Bankruptcy Code’s equal distribution aim.”

547 U.S. at 667–68; see also In re Daley, 315 F.Supp.3d 679, 682–83 (D. Mass.

2018) (declining to treat the functional analysis in NFIB v. Sebelius as binding

precedent for purposes of the functional examination of a different statute under

§ 507(a)(8) of the Bankruptcy Code).

      In addition, the Supreme Court itself construed the shared responsibility

payment differently in the same opinion. For purposes of constitutionality, it was a

tax; but for purposes of the Anti-Injunction Act it was a penalty. As the Chief

Justice explained:

             Congress’s decision to label this exaction a “penalty” rather than a
      “tax” is significant because the Affordable Care Act describes many other
      exactions it creates as “taxes.” . . . . Where Congress uses certain language in
      one part of a statute and different language in another, it is generally
      presumed that Congress acts intentionally. . . .

      . . . It is true that Congress cannot change whether an exaction is a tax or a
      penalty for constitutional purposes simply by describing it as one or the
                                         17




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28       Page 17 of 35
      other. Congress may not, for example, expand its power under the Taxing
      Clause, or escape the Double Jeopardy Clause’s constraint on criminal
      sanctions, by labeling a severe financial punishment a “tax.” . . .

            The Anti-Injunction Act and the Affordable Care Act, however, are
      creatures of Congress’s own creation. How they relate to each other is up to
      Congress, and the best evidence of Congress’s intent is the statutory text.

NFIB v. Sebelius, 567 U.S. at 544–45 (citations omitted).

      Although the functional test for purposes of priority under § 507(a)(8) may

be different from the test employed in NFIB v. Sebelius, this Court is reluctant to

wade into this complicated area if the issue before the Court can be decided on

other grounds. For example, if the shared responsibility payment is not entitled to

priority as “a tax on or measured by income or gross receipts” or “an excise tax on

. . . a transaction” under § 507(a)(8)(A) or (E) of the Bankruptcy Code, even

assuming it functions as a tax, then the Court need not decide whether the

functional analysis in NFIB v. Sebelius is binding for purposes of determining the

shared responsibility payment’s priority status under the Bankruptcy Code.

      As explained more fully below, the Court holds that the shared responsibility

payment is neither “a tax on or measured by income or gross receipts” nor “an

excise tax on . . . a transaction” within the meaning of § 507(a)(8)(A) or (E) of the

Bankruptcy Code, even assuming it functions as a tax. Therefore, the Court need

not decide whether the functional analysis in NFIB v. Sebelius is binding for

                                         18




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28      Page 18 of 35
purposes of determining the shared responsibility payment’s priority status under

the Bankruptcy Code. Nor must this Court decide what answer the correct

functional analysis would indicate.

                                   Priority Analysis

      The United States has the burden of showing that the shared responsibility

payment is entitled to priority treatment as “a tax on or measured by income or

gross receipts” or “an excise tax on . . . a transaction” under § 507(a)(8)(A) or (E)

of the Bankruptcy Code. Because the United States first claimed that the shared

responsibility payment was an “excise tax,” the Court will address § 507(a)(8)(E)

before analyzing whether it is “a tax on or measured by income or gross receipts”

under § 507(a)(8)(A).

                § 507(a)(8)(E) (“an excise tax on . . . a transaction”)

      Congress placed § 5000A, which contains the requirement to maintain

minimal essential health coverage, under Subtitle D of the Internal Revenue Code,

which is entitled “Miscellaneous Excise Taxes.” Section 507(a)(8)(E) extends

priority status to certain excise taxes on “. . . a transaction before the date of the

filing of the petition[.]” The United States asserts that the shared responsibility

payment under § 5000A is an excise tax “on a transaction” because a taxpayer has

an obligation, upon reaching a certain threshold of income, to maintain minimum

                                           19




19-17032-aih   Doc 90    FILED 04/15/21    ENTERED 04/15/21 15:42:28        Page 19 of 35
health coverage, and the act of not purchasing required health coverage is the

exercise of a right of privilege within the broad definition of “excise tax” as

explained in Rizzo.

      Rizzo says that “[t]ypically, an excise tax is imposed upon ‘a discrete act by

the person or entity being taxed,’ in contrast with, for example, a tax on income.”

Rizzo, 741 F.3d at 706 (internal citations omitted). As Rizzo goes on to explain:

“Still, an ‘excise’ has a ‘broad definition,’ essentially encompassing any tax that is

‘indirectly assessed’; that is, any tax ‘that is not directly imposed upon people or

property’ but is instead ‘imposed upon a particular use of property’ or upon the

exercise of a ‘right or privilege.’” Id.

      While a tax on failing to obtain minimum insurance coverage would qualify

as an excise tax under Rizzo, the Bankruptcy Code does not provide priority

treatment on all excise taxes. Rather, priority treatment under § 507(a)(8)(E) is

limited to an excise tax “on . . . a transaction” occurring within a specific time

period before the date of the filing of the bankruptcy petition. § 507(a)(8)(E)(i).

      Black’s Law Dictionary defines transaction as:

      Act of transacting or conducting any business; negotiation; management;
      proceeding; that which is done; an affair. It may involve selling, leasing,
      borrowing, mortgaging or lending. Something which has taken place,
      whereby a cause of action has arisen. It must therefore consist of an act or
      agreement, or several acts or agreements having some connection with each
      other, in which more than one person is concerned, and by which the legal
                                           20




19-17032-aih   Doc 90    FILED 04/15/21    ENTERED 04/15/21 15:42:28      Page 20 of 35
      relations of such persons between themselves are altered. It is a broader
      term than “contract.”

Transaction, Black’s Law Dict. (5th ed. 1979).

      Webster’s New Collegiate Dictionary (1975) defines transaction as: “an act,

process, or instance of transacting,” or “something transacted; esp : a business

deal.” The same dictionary further defines “transact” as “to carry on business” or

“to carry out” or “perform.” Webster’s New Collegiate Dict. (8th ed. 1975).

      Under the ordinary meaning of “transaction,” it is impossible to construe the

language contained in § 507(a)(8)(E) as encompassing “excise taxes” on events in

which a taxpayer failed to act. There is no “discrete act” which can reasonably be

determined to fall within the language of § 507(a)(8)(E). In fact, the shared

responsibility payment imposes an exaction on the opposite of a discrete act—a

failure to act or an omission. This conclusion is especially true given the principle

that courts tightly construe priority determinations under the Bankruptcy Code.

See Howard Delivery, 547 U.S. at 653. The Court rejects the United States’

argument that the act of earning enough income to become obligated to maintain

minimum coverage somehow constitutes a “transaction.” Inaction is not a

transaction. And while an exaction for failure to purchase health insurance may

constitute an excise tax, it is not an excise tax on a “transaction.”


                                           21




19-17032-aih   Doc 90   FILED 04/15/21     ENTERED 04/15/21 15:42:28     Page 21 of 35
       Nor does this plain reading of “transaction” lead to an absurd result. There

is nothing inherently wrong with Congress limiting priority status to those excise

taxes that involve transactions. Indeed, Congress has already declined to put the

shared responsibility payment on equal footing with other excise taxes when it

prohibited the government from using traditional tax collection and enforcement

tools for nonpayment. See § 5000A(g)(2); see also NFIB v. Sebelius, 567 U.S. at

566.

       Indeed, a large number of courts that have addressed this issue agree that the

shared responsibility payment is not an excise tax on a “transaction” within the

meaning of § 507(a)(8)(E). See e.g., Matter of Chesteen, 799 F.App’x 236, 240

(5th Cir. 2020); In re Robert Szczyporski, Civil No. 2:20-cv-03133, 2021 WL

1207413, at *4–5 (E.D. Pa. March 31, 2021); Internal Revenue Service v.

Huenerberg, 623 B.R. 841, 845 (E.D. Wis. 2020); In re Albracht, 617 B.R. 851,

855 (Bankr. E.D.N.C. 2020); In re Jones, 610 B.R. 663, 670 (Bankr. D. Montana

2019) (finding that the shared responsibility payment was an excise tax but not an

excise tax “on a transaction”); In re Bailey, 2019 WL 2367180, at *6 (Bankr.

E.D.N.C. May 24, 2019), vacated as moot, United States v. Bailey, No. 5:19-cv-

226, 2019 WL 7403930 (E.D.N.C. Nov. 22, 2019) (finding that the shared




                                         22




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28      Page 22 of 35
responsibility payment is a penalty, not a tax, and even if it were a tax, it would not

fit into any of the categories listed in § 507(a)(8)).

       In other words, while the Supreme Court has said that an exaction on

inactivity can be characterized as an excise tax for constitutional purposes, the

Bankruptcy Code expressly limits priority status to those excise taxes on a

transaction within a certain time period. Accordingly, the Court rejects the

argument that the shared responsibility payment is entitled to priority treatment as

an excise tax on a transaction under § 507(a)(8)(E) the Bankruptcy Code.

       § 507(a)(8)(A) (“a tax on or measured by income or gross receipts”)

       The United States argues in the alternative that the shared responsibility

payment is entitled to priority as a “tax on or measured by income or gross

receipts” under § 507(a)(8)(A), despite the fact that Congress placed § 5000A

under Subtitle D of the Internal Revenue Code, which is entitled “Miscellaneous

Excise Taxes.” This alternative position seems to have come about in part because

the United States’ initial position, that it is “an excise tax on . . . a transaction”

under § 507(a)(8)(E), has not fared well in the courts. See, e.g., Chesteen,

799 F. App’x at 242 (declining to consider the United States’ argument that the

shared responsibility is a tax on income because it failed to raise the argument

below). In the Juntoff and McPherson cases, the United States did not assert that

                                            23




19-17032-aih   Doc 90    FILED 04/15/21     ENTERED 04/15/21 15:42:28         Page 23 of 35
the shared responsibility payment was a tax “on or measured by income or gross

receipts” within the meaning of § 507(a)(8)(A) until it filed amended claims in

both cases on December 15, 2020. See Case No. 19-17032; Proof of Claim

No. 3-4 & Case No. 20-13035; Proof of Claim No. 8-3.

      The Court does not take issue with the United States’ ability to raise new

arguments in support of its claims for priority treatment under the Bankruptcy

Code or to change its litigating position in this case. Indeed, the Court would

welcome a decision by the United States to no longer assert that the shared

responsibility payment is entitled to priority treatment under the Bankruptcy Code,

especially given Congress’s refusal to call the exaction a tax; Congress’s refusal to

put the shared responsibility payment on equal footing with other taxes, including

income taxes, when it prohibited the government from using traditional tax

collection and enforcement tools for nonpayment; and Congress’s reducing the

penalty to zero for all applicable individuals beginning in 2019, while leaving

untouched the requirement to maintain minimum health insurance under § 5000A.

      In the absence of such action by the United States, the Court will address the

merits of the United States’ argument that the shared responsibility payment is

entitled to priority as a “tax on or measured by income or gross receipts” under

§ 507(a)(8)(A).

                                         24




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28       Page 24 of 35
      Section 507(a)(8)(A) extends priority status to certain taxes “on or measured

by income or gross receipts.” The United States does not credibly assert that the

shared responsibility payment under § 5000A is a tax “on” income. After all, the

payment is for failure to maintain minimum insurance coverage under § 5000A(a).

See § 5000A(b)(1). Rather, the United States maintains that because an

individual’s household income is part of the complex formula for calculating the

shared responsibility payment under § 5000A(c), the payment constitutes a tax

“measured by income or gross receipts” under § 507(a)(8)(A).

      Granted, one could read the statutory text in a vacuum as giving priority

treatment to two distinctly different creatures: (1) a tax “on” income or gross

receipts, and (2) “a tax [on anything so long as it is] measured [in any way, shape,

or form] by income or gross receipts.” Under this interpretation, a tax on not

having health insurance could fit within the latter category so long as it was

measured, at least in part, on a taxpayer’s income.

      There are several problems with this argument. For starters, the second

category—“a tax [on anything so long as it is] measured [in any way, shape, or

form] by income or gross receipts”—would by definition swallow up the first

category—a tax “on” income or gross receipts. In other words, this interpretation

would render superfluous the term “on.”

                                          25




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28      Page 25 of 35
      Second, such a broad reading runs contrary to the guidance from the

Supreme Court that provisions allowing preferences for certain claims in

bankruptcy must be tightly construed. See Howard Delivery, 547 U.S. at 653. For

example, a better and tighter construction of § 507(a)(8)(A) would be to treat “on”

and “measured by” as two closely-related terms to encompass all traditional

income taxes, but not so broad as to include “a tax [on anything so long as it is]

measured [in any way, shape, or form] by income or gross receipts.

      Nor does this reading of “on or measured by income or gross receipts” lead

to an absurd result. There is nothing inherently wrong with Congress limiting

priority status under § 507(a)(8)(A) to taxes that are traditionally understood as

income taxes as opposed to expanding the definition to include taxes on things

besides income, so long as they are measured in any way, shape, or form by

income. As mentioned earlier, Congress has already declined to put the shared

responsibility payment on equal footing with other taxes, including income taxes,

when it prohibited the government from using traditional tax collection and

enforcement tools for nonpayment. See § 5000A(g)(2); see also NFIB v. Sebelius,

567 U.S. at 566.

      Calculation of the shared responsibility payment depends on a complicated

formula for which income is at most one of many factors to be considered. Other

                                         26




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28      Page 26 of 35
factors that make up the formula for calculating the shared responsibility payment

under § 5000A(c) include:

    • the number of adults in a household without health insurance,

    • the number of months each adult was without health insurance,

    • the number of children in a household without health insurance,

    • the number of months each child was without health insurance,

    • a flat tax set by Congress per uninsured adult,

    • a flat tax set by Congress per uninsured child, and

    • a ceiling based on the national average cost of certain health insurance plans
      that have a bronze level of coverage.

26 U.S.C. § 5000A(c).

      Nor does income come into play for everyone subject to the shared

responsibility payment. For instance, the calculation of the McPhersons’ shared

responsibility payment is instructive. Under § 5000A, the tax is the greater of the

“Flat dollar amount” based on number of uninsured adults and children determined

monthly or the “Percentage of income” amount which is 2.5 percent of the

McPhersons’ taxable income over the filing threshold specified in

26 U.S.C. § 6012(a)(1). § 5000A(c)(2). For the McPhersons, this turned out to be

the greater of $1,564 (“Flat dollar amount”) or $999 (“Percentage of income”

amount). In other words, their actual shared responsibility payment for 2017 was
                                         27




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28      Page 27 of 35
not measured by income at all. Or their income was only relevant because it

confirmed their shared responsibility payment equaled the flat tax for not having

health insurance.

       The United States argues that income information is needed to calculate the

shared responsibility payment for all applicable individuals, if only to determine

whether they meet the minimum income threshold under § 5000A(e)(2) in order to

be subject to any payment at all. But this minimum income threshold is an

exemption in the statute just like the exemption for members of Indian tribes under

§ 5000A(e)(3). To the extent that the income plays a role in determining whether

one is exempt from the shared responsibility payment, it would be no more correct

to say that the shared responsibility payment is “measured by income” than it

would be to say that the shared responsibility payment is “measured by

membership in an Indian Tribe” or any other criteria justifying an exemption under

the statute.

       The undersigned judge respectfully disagrees with those courts, such as the

court in Szczyporski, that have held the shared responsibility payment to be a

priority as a tax “on or measured by income or gross receipts” under

§ 507(a)(8)(A). Courts like Szczyporski and Matter of Cousins, 601 B.R. 609,

620–21 (Bankr. E.D. La. 2019) do not appear to have applied the standard of tight

                                         28




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28      Page 28 of 35
construction under Howard Delivery. Nor have these courts considered the fact

that only a subset of applicable individuals have their shared responsibility

payment determined by income.

      In arguing that the shared responsibility payment is a tax “on or measured by

income or gross receipts” within the meaning of § 507(a)(8)(A), the United States

is essentially trying to fit a square peg into a round hole. The square peg only fits

if the round hole is made so big that any peg will fit regardless of its shape. But

the Supreme Court in Howard Delivery has directed “that provisions allowing

preferences must be tightly construed,” and “[a]ny doubt concerning the

appropriate characterization . . . is best resolved in accord with the Bankruptcy

Code’s equal distribution aim.” 547 U.S. at 653, 668.

      Accordingly, the Court rejects the argument that the shared responsibility

payment is a tax “on or measured by income or gross receipts” entitled to priority

treatment under § 507(a)(8)(A) of the Bankruptcy Code.

                                   CONCLUSION

      For the reasons stated above, the Court holds that the shared responsibility

payment is not a tax entitled to priority treatment under § 507(a)(8) of the

Bankruptcy Code and sustains the objections in both cases. Specifically, the

“excise/income” tax for Howard Juntoff in the amount of $1,016.00 and $29.39 in

                                          29




19-17032-aih   Doc 90   FILED 04/15/21    ENTERED 04/15/21 15:42:28       Page 29 of 35
interest in Claim 3-4 is allowed only as a general unsecured claim, reducing the

United States’ priority tax claim from $4,992.42 to $3,950.03, and the

“excise/income” tax for the McPhersons in the amount of $1,564.00 and $136.70

in interest in Claim 8-4 is allowed only as a general unsecured claim, reducing the

United States’ priority tax claim from $5,674.93 to $3,974.23

      IT IS SO ORDERED.




                                         30




19-17032-aih   Doc 90   FILED 04/15/21   ENTERED 04/15/21 15:42:28       Page 30 of 35
                                                          Appendix
    § 5000A                             TITLE 26—INTERNAL REVENUE CODE                                     Page 2892

              EFFECTIVE DATE OF 1989 AMENDMENT                        which have a bronze level of coverage, pro-
      Amendment by Pub. L. 101–239 applicable to items                vide coverage for the applicable family size
    and services furnished after Dec. 19, 1989, see section           involved, and are offered through Exchanges
    6202(b)(5) of Pub. L. 101–239, set out as a note under sec-       for plan years beginning in the calendar year
    tion 162 of this title.                                           with or within which the taxable year ends.
                         EFFECTIVE DATE                             (2) Monthly penalty amounts
      Section applicable to items and services furnished on           For purposes of paragraph (1)(A), the month-
    or after Jan. 1, 1987, see section 9319(f) of Pub. L. 99–509,   ly penalty amount with respect to any tax-
    set out as an Effective Date of 1986 Amendment note             payer for any month during which any failure
    under section 1395y of Title 42, The Public Health and
                                                                    described in subsection (b)(1) occurred is an
    Welfare.
                                                                    amount equal to 1⁄12 of the greater of the fol-
     CHAPTER 48—MAINTENANCE OF MINIMUM                              lowing amounts:
             ESSENTIAL COVERAGE                                       (A) Flat dollar amount
    Sec.                                                                An amount equal to the lesser of—
    5000A.    Requirement to maintain minimum essential                   (i) the sum of the applicable dollar
               coverage.                                                amounts for all individuals with respect to
    § 5000A. Requirement to maintain minimum es-                        whom such failure occurred during such
        sential coverage                                                month, or
                                                                          (ii) 300 percent of the applicable dollar
    (a) Requirement to maintain minimum essential                       amount (determined without regard to
        coverage                                                        paragraph (3)(C)) for the calendar year
      An applicable individual shall for each month                     with or within which the taxable year
    beginning after 2013 ensure that the individual,                    ends.
    and any dependent of the individual who is an                     (B) Percentage of income
    applicable individual, is covered under minimum
                                                                        An amount equal to the following percent-
    essential coverage for such month.
                                                                      age of the excess of the taxpayer’s household
    (b) Shared responsibility payment                                 income for the taxable year over the amount
      (1) In general                                                  of gross income specified in section 6012(a)(1)
        If a taxpayer who is an applicable individual,                with respect to the taxpayer for the taxable
      or an applicable individual for whom the tax-                   year:
      payer is liable under paragraph (3), fails to                       (i) 1.0 percent for taxable years begin-
      meet the requirement of subsection (a) for 1 or                   ning in 2014.
      more months, then, except as provided in sub-                       (ii) 2.0 percent for taxable years begin-
      section (e), there is hereby imposed on the tax-                  ning in 2015.
      payer a penalty with respect to such failures                       (iii) 2.5 percent for taxable years begin-
      in the amount determined under subsection                         ning after 2015.
      (c).                                                          (3) Applicable dollar amount
      (2) Inclusion with return                                       For purposes of paragraph (1)—
        Any penalty imposed by this section with re-                  (A) In general
      spect to any month shall be included with a
      taxpayer’s return under chapter 1 for the tax-                    Except as provided in subparagraphs (B)
      able year which includes such month.                            and (C), the applicable dollar amount is $695.
      (3) Payment of penalty                                          (B) Phase in
        If an individual with respect to whom a pen-                    The applicable dollar amount is $95 for 2014
      alty is imposed by this section for any                         and $325 for 2015.
      month—                                                          (C) Special rule for individuals under age 18
           (A) is a dependent (as defined in section
                                                                        If an applicable individual has not at-
        152) of another taxpayer for the other tax-
                                                                      tained the age of 18 as of the beginning of a
        payer’s taxable year including such month,
                                                                      month, the applicable dollar amount with
        such other taxpayer shall be liable for such
                                                                      respect to such individual for the month
        penalty, or
                                                                      shall be equal to one-half of the applicable
           (B) files a joint return for the taxable year
                                                                      dollar amount for the calendar year in which
        including such month, such individual and
                                                                      the month occurs.
        the spouse of such individual shall be jointly
        liable for such penalty.                                      (D) Indexing of amount
    (c) Amount of penalty                                               In the case of any calendar year beginning
      (1) In general                                                  after 2016, the applicable dollar amount shall
                                                                      be equal to $695, increased by an amount
        The amount of the penalty imposed by this
                                                                      equal to—
      section on any taxpayer for any taxable year
                                                                          (i) $695, multiplied by
      with respect to failures described in sub-
                                                                          (ii) the cost-of-living adjustment deter-
      section (b)(1) shall be equal to the lesser of—
                                                                        mined under section 1(f)(3) for the calendar
           (A) the sum of the monthly penalty
                                                                        year, determined by substituting ‘‘cal-
        amounts determined under paragraph (2) for
                                                                        endar year 2015’’ for ‘‘calendar year 1992’’
        months in the taxable year during which 1 or
                                                                        in subparagraph (B) thereof.
        more such failures occurred, or
           (B) an amount equal to the national aver-                 If the amount of any increase under clause
        age premium for qualified health plans                       (i) is not a multiple of $50, such increase




19-17032-aih         Doc 90         FILED 04/15/21              ENTERED 04/15/21 15:42:28               Page 31 of 35
    Page 2893                        TITLE 26—INTERNAL REVENUE CODE                                        § 5000A

        shall be rounded to the next lowest multiple                      (I) which is described in section
        of $50.                                                        501(c)(3) and is exempt from taxation
      (4) Terms relating to income and families                        under section 501(a),
                                                                          (II) members of which share a common
        For purposes of this section—
                                                                       set of ethical or religious beliefs and
        (A) Family size                                                share medical expenses among members
           The family size involved with respect to                    in accordance with those beliefs and
        any taxpayer shall be equal to the number of                   without regard to the State in which a
        individuals for whom the taxpayer is allowed                   member resides or is employed,
        a deduction under section 151 (relating to al-                    (III) members of which retain member-
        lowance of deduction for personal exemp-                       ship even after they develop a medical
        tions) for the taxable year.                                   condition,
        (B) Household income                                              (IV) which (or a predecessor of which)
                                                                       has been in existence at all times since
           The term ‘‘household income’’ means, with                   December 31, 1999, and medical expenses
        respect to any taxpayer for any taxable                        of its members have been shared con-
        year, an amount equal to the sum of—                           tinuously and without interruption since
              (i) the modified adjusted gross income of                at least December 31, 1999, and
           the taxpayer, plus                                             (V) which conducts an annual audit
              (ii) the aggregate modified adjusted                     which is performed by an independent
           gross incomes of all other individuals                      certified public accounting firm in ac-
           who—                                                        cordance with generally accepted ac-
                 (I) were taken into account in deter-                 counting principles and which is made
              mining the taxpayer’s family size under                  available to the public upon request.
              paragraph (1), and
                 (II) were required to file a return of tax     (3) Individuals not lawfully present
              imposed by section 1 for the taxable                Such term shall not include an individual
              year.                                             for any month if for the month the individual
        (C) Modified adjusted gross income                      is not a citizen or national of the United
                                                                States or an alien lawfully present in the
           The term ‘‘modified adjusted gross in-               United States.
        come’’ means adjusted gross income in-
        creased by—                                             (4) Incarcerated individuals
              (i) any amount excluded from gross in-              Such term shall not include an individual
           come under section 911, and                          for any month if for the month the individual
              (ii) any amount of interest received or           is incarcerated, other than incarceration pend-
           accrued by the taxpayer during the taxable           ing the disposition of charges.
           year which is exempt from tax.                     (e) Exemptions
    (d) Applicable individual
                                                                No penalty shall be imposed under subsection
      For purposes of this section—                           (a) with respect to—
      (1) In general                                            (1) Individuals who cannot afford coverage
        The term ‘‘applicable individual’’ means,                 (A) In general
      with respect to any month, an individual other
                                                                     Any applicable individual for any month if
      than an individual described in paragraph (2),
                                                                  the applicable individual’s required con-
      (3), or (4).
                                                                  tribution (determined on an annual basis)
      (2) Religious exemptions                                    for coverage for the month exceeds 8 percent
        (A) Religious conscience exemption                        of such individual’s household income for
           Such term shall not include any individual             the taxable year described in section
        for any month if such individual has in ef-               1412(b)(1)(B) of the Patient Protection and
        fect an exemption under section 1311(d)(4)(H)             Affordable Care Act. For purposes of apply-
        of the Patient Protection and Affordable                  ing this subparagraph, the taxpayer’s house-
        Care Act which certifies that such individual             hold income shall be increased by any exclu-
        is—                                                       sion from gross income for any portion of
              (i) a member of a recognized religious              the required contribution made through a
           sect or division thereof which is described            salary reduction arrangement.
           in section 1402(g)(1), and                             (B) Required contribution
              (ii) an adherent of established tenets or              For purposes of this paragraph, the term
           teachings of such sect or division as de-              ‘‘required contribution’’ means—
           scribed in such section.                                    (i) in the case of an individual eligible to
        (B) Health care sharing ministry                             purchase minimum essential coverage con-
           (i) In general                                            sisting of coverage through an eligible-em-
              Such term shall not include any individ-               ployer-sponsored plan, the portion of the
           ual for any month if such individual is a                 annual premium which would be paid by
           member of a health care sharing ministry                  the individual (without regard to whether
           for the month.                                            paid through salary reduction or other-
                                                                     wise) for self-only coverage, or
           (ii) Health care sharing ministry                           (ii) in the case of an individual eligible
              The term ‘‘health care sharing ministry’’              only to purchase minimum essential cov-
           means an organization—                                    erage described in subsection (f)(1)(C), the




19-17032-aih       Doc 90        FILED 04/15/21           ENTERED 04/15/21 15:42:28                   Page 32 of 35
    § 5000A                                   TITLE 26—INTERNAL REVENUE CODE                                            Page 2894

         annual premium for the lowest cost bronze                           ception provided by this paragraph shall
         plan available in the individual market                             only apply to months in the first of such
         through the Exchange in the State in the                            periods.
         rating area in which the individual resides
                                                                         The Secretary shall prescribe rules for the
         (without regard to whether the individual
                                                                         collection of the penalty imposed by this
         purchased a qualified health plan through
                                                                         section in cases where continuous periods in-
         the Exchange), reduced by the amount of
                                                                         clude months in more than 1 taxable year.
         the credit allowable under section 36B for
         the taxable year (determined as if the indi-                  (5) Hardships
         vidual was covered by a qualified health                        Any applicable individual who for any
         plan offered through the Exchange for the                     month is determined by the Secretary of
         entire taxable year).                                         Health and Human Services under section
       (C) Special rules for individuals related to                    1311(d)(4)(H) to have suffered a hardship with
           employees                                                   respect to the capability to obtain coverage
                                                                       under a qualified health plan.
         For purposes of subparagraph (B)(i), if an
       applicable individual is eligible for mini-                  (f) Minimum essential coverage
       mum essential coverage through an em-                           For purposes of this section—
       ployer by reason of a relationship to an em-                    (1) In general
       ployee, the determination under subpara-
       graph (A) shall be made by reference to 1 re-                     The term ‘‘minimum essential coverage’’
       quired contribution of the employee.                            means any of the following:
       (D) Indexing                                                      (A) Government sponsored programs
         In the case of plan years beginning in any                         Coverage under—
       calendar year after 2014, subparagraph (A)                             (i) the Medicare program under part A of
       shall be applied by substituting for ‘‘8 per-                        title XVIII of the Social Security Act,
       cent’’ the percentage the Secretary of                                 (ii) the Medicaid program under title
       Health and Human Services determines re-                             XIX of the Social Security Act,
       flects the excess of the rate of premium                               (iii) the CHIP program under title XXI of
       growth between the preceding calendar year                           the Social Security Act,
       and 2013 over the rate of income growth for                            (iv) medical coverage under chapter 55 of
       such period.                                                         title 10, United States Code, including cov-
                                                                            erage under the TRICARE program; 2
     (2) Taxpayers with income below filing thresh-                           (v) a health care program under chapter
         old                                                                17 or 18 of title 38, United States Code, as
       Any applicable individual for any month                              determined by the Secretary of Veterans
     during a calendar year if the individual’s                             Affairs, in coordination with the Secretary
     household income for the taxable year de-                              of Health and Human Services and the
     scribed in section 1412(b)(1)(B) of the Patient                        Secretary,
     Protection and Affordable Care Act is less                               (vi) a health plan under section 2504(e) of
     than the amount of gross income specified in                           title 22, United States Code (relating to
     section 6012(a)(1) with respect to the taxpayer.                       Peace Corps volunteers); 2 or
     (3) Members of Indian tribes                                             (vii) the Nonappropriated Fund Health
                                                                            Benefits Program of the Department of
       Any applicable individual for any month
                                                                            Defense, established under section 349 of
     during which the individual is a member of an
                                                                            the National Defense Authorization Act
     Indian tribe (as defined in section 45A(c)(6)).
                                                                            for Fiscal Year 1995 (Public Law 103–337; 10
     (4) Months during short coverage gaps                                  U.S.C. 1587 note).
       (A) In general                                                    (B) Employer-sponsored plan
         Any month the last day of which occurred                           Coverage under an eligible employer-spon-
       during a period in which the applicable indi-                     sored plan.
       vidual was not covered by minimum essen-
                                                                         (C) Plans in the individual market
       tial coverage for a continuous period of less
       than 3 months.                                                       Coverage under a health plan offered in
       (B) Special rules                                                 the individual market within a State.
         For purposes of applying this paragraph—                        (D) Grandfathered health plan
           (i) the length of a continuous period                            Coverage under a grandfathered health
         shall be determined without regard to the                       plan.
         calendar years in which months in such pe-                      (E) Other coverage
         riod occur,
                                                                            Such other health benefits coverage, such
           (ii) if a continuous period is greater than
                                                                         as a State health benefits risk pool, as the
         the period allowed under subparagraph (A),
                                                                         Secretary of Health and Human Services, in
         no exception shall be provided under this
                                                                         coordination with the Secretary, recognizes
         paragraph for any month in the period,
                                                                         for purposes of this subsection.
         and
           (iii) if there is more than 1 continuous                    (2) Eligible employer-sponsored plan
         period described in subparagraph (A) cov-                       The term ‘‘eligible employer-sponsored
         ering months in a calendar year, the ex-                      plan’’ means, with respect to any employee, a

     1 So   in original. Probably should be followed by ‘‘the’’.     2 So   in original. The semicolon probably should be a comma.




19-17032-aih            Doc 90           FILED 04/15/21            ENTERED 04/15/21 15:42:28                          Page 33 of 35
    Page 2895                       TITLE 26—INTERNAL REVENUE CODE                                                § 5000A

      group health plan or group health insurance                    (ii) levy on any such property with re-
      coverage offered by an employer to the em-                   spect to such failure.
      ployee which is—                                      (Added and amended Pub. L. 111–148, title I,
          (A) a governmental plan (within the mean-         § 1501(b), title X, § 10106(b)–(d), Mar. 23, 2010, 124
        ing of section 2791(d)(8) of the Public Health      Stat. 244, 909, 910; Pub. L. 111–152, title I, §§ 1002,
        Service Act), or                                    1004(a)(1)(C), (2)(B), Mar. 30, 2010, 124 Stat. 1032,
          (B) any other plan or coverage offered in         1034; Pub. L. 111–159, § 2(a), Apr. 26, 2010, 124 Stat.
        the small or large group market within a            1123; Pub. L. 111–173, § 1(a), May 27, 2010, 124 Stat.
        State.                                              1215.)
      Such term shall include a grandfathered                                  REFERENCES IN TEXT
      health plan described in paragraph (1)(D) of-
      fered in a group market.                                 The Patient Protection and Affordable Care Act, re-
                                                            ferred to in subsecs. (d)(2)(A), (e)(1)(A), (2), and (f)(5), is
      (3) Excepted benefits not treated as minimum          Pub. L. 111–148, Mar. 23, 2010, 124 Stat. 119. Title I of the
           essential coverage                               Act enacted chapter 157 of Title 42, The Public Health
        The term ‘‘minimum essential coverage’’             and Welfare, and enacted, amended, and transferred nu-
                                                            merous other sections and notes in the Code. Sections
      shall not include health insurance coverage
                                                            1311(d)(4)(H) and 1412(b)(1)(B) of the Act are classified to
      which consists of coverage of excepted bene-          sections 18031(d)(4)(H) and 18082(b)(1)(B), respectively, of
      fits—                                                 Title 42. For complete classification of this Act to the
           (A) described in paragraph (1) of subsection     Code, see Short Title note set out under section 18001
        (c) of section 2791 of the Public Health Serv-      of Title 42 and Tables.
        ice Act; or                                            The Social Security Act, referred to in subsec.
           (B) described in paragraph (2), (3), or (4) of   (f)(1)(A)(i) to (iii), is act Aug. 14, 1935, ch. 531, 49 Stat.
        such subsection if the benefits are provided        620. Part A of title XVIII of the Act is classified gener-
                                                            ally to part A (§ 1395c et seq.) of subchapter XVIII of
        under a separate policy, certificate, or con-       chapter 7 of Title 42, The Public Health and Welfare.
        tract of insurance.                                 Titles XIX and XXI of the Act are classified generally
      (4) Individuals residing outside United States        to subchapters XIX (§ 1396 et seq.) and XXI (§ 1397aa et
           or residents of territories                      seq.), respectively, of chapter 7 of Title 42. For com-
                                                            plete classification of this Act to the Code, see section
        Any applicable individual shall be treated as       1305 of Title 42 and Tables.
      having minimum essential coverage for any                Section 2791 of the Public Health Service Act, re-
      month—                                                ferred to in subsec. (f)(2)(A), (3), is classified to section
           (A) if such month occurs during any period       300gg–91 of Title 42, The Public Health and Welfare.
        described in subparagraph (A) or (B) of sec-                                AMENDMENTS
        tion 911(d)(1) which is applicable to the indi-
        vidual, or                                             2010—Subsec. (b)(1). Pub. L. 111–148, § 10106(b)(1),
                                                            amended par. (1) generally. Prior to amendment, text
           (B) if such individual is a bona fide resi-      read as follows: ‘‘If an applicable individual fails to
        dent of any possession of the United States         meet the requirement of subsection (a) for 1 or more
        (as determined under section 937(a)) for such       months during any calendar year beginning after 2013,
        month.                                              then, except as provided in subsection (d), there is here-
      (5) Insurance-related terms                           by imposed a penalty with respect to the individual in
                                                            the amount determined under subsection (c).’’
        Any term used in this section which is also            Subsec. (c)(1), (2). Pub. L. 111–148, § 10106(b)(2), amend-
      used in title I of the Patient Protection and         ed pars. (1) and (2) generally. Prior to amendment pars.
      Affordable Care Act shall have the same mean-         (1) and (2) related to the amount of and dollar limita-
      ing as when used in such title.                       tions on penalty for failure to maintain minimum es-
                                                            sential coverage.
    (g) Administration and procedure                           Subsec. (c)(2)(B). Pub. L. 111–152, § 1002(a)(1)(A), in-
      (1) In general                                        serted ‘‘the excess of’’ before ‘‘the taxpayer’s household
                                                            income’’ and ‘‘for the taxable year over the amount of
        The penalty provided by this section shall be
                                                            gross income specified in section 6012(a)(1) with respect
      paid upon notice and demand by the Sec-               to the taxpayer’’ before ‘‘for the taxable year’’ in intro-
      retary, and except as provided in paragraph           ductory provisions.
      (2), shall be assessed and collected in the same         Subsec. (c)(2)(B)(i). Pub. L. 111–152, § 1002(a)(1)(B), sub-
      manner as an assessable penalty under sub-            stituted ‘‘1.0’’ for ‘‘0.5’’.
      chapter B of chapter 68.                                 Subsec. (c)(2)(B)(ii). Pub. L. 111–152, § 1002(a)(1)(C),
                                                            substituted ‘‘2.0’’ for ‘‘1.0’’.
      (2) Special rules                                        Subsec. (c)(2)(B)(iii). Pub. L. 111–152, § 1002(a)(1)(D),
        Notwithstanding any other provision of              substituted ‘‘2.5’’ for ‘‘2.0’’.
      law—                                                     Subsec. (c)(3)(A). Pub. L. 111–152, § 1002(a)(2)(A), sub-
                                                            stituted ‘‘$695’’ for ‘‘$750’’.
        (A) Waiver of criminal penalties                       Subsec. (c)(3)(B). Pub. L. 111–152, § 1002(a)(2)(B), sub-
           In the case of any failure by a taxpayer to      stituted ‘‘$325’’ for ‘‘$495’’.
        timely pay any penalty imposed by this sec-            Pub. L. 111–148, § 10106(b)(3), substituted ‘‘$495’’ for
        tion, such taxpayer shall not be subject to         ‘‘$350’’.
                                                               Subsec. (c)(3)(D). Pub. L. 111–152, § 1002(a)(2)(C), sub-
        any criminal prosecution or penalty with re-
                                                            stituted ‘‘$695’’ for ‘‘$750’’ in introductory provisions
        spect to such failure.                              and cl. (i).
        (B) Limitations on liens and levies                    Subsec. (c)(4)(B)(i), (ii). Pub. L. 111–152, § 1004(a)(1)(C),
                                                            substituted ‘‘modified adjusted gross’’ for ‘‘modified
           The Secretary shall not—
                                                            gross’’.
             (i) file notice of lien with respect to any       Subsec. (c)(4)(C). Pub. L. 111–152, § 1004(a)(2)(B),
           property of a taxpayer by reason of any          amended subpar. (C) generally. Prior to amendment,
           failure to pay the penalty imposed by this       text read as follows: ‘‘The term ‘modified gross income’
           section, or                                      means gross income—




19-17032-aih      Doc 90       FILED 04/15/21           ENTERED 04/15/21 15:42:28                           Page 34 of 35
    § 5000B                               TITLE 26—INTERNAL REVENUE CODE                                                Page 2896

          ‘‘(i) decreased by the amount of any deduction al-          elective cosmetic medical procedures and consisted of
       lowable under paragraph (1), (3), (4), or (10) of section      section 5000B, was not set out in the Code in view of
       62(a),                                                         Pub. L. 111–148, title X, § 10907(a), Mar. 23, 2010, 124 Stat.
          ‘‘(ii) increased by the amount of interest received         1020, which provided that the amendments made by sec-
       or accrued during the taxable year which is exempt             tion 9017 of Pub. L. 111–148 were deemed null, void, and
       from tax imposed by this chapter, and                          of no effect.
          ‘‘(iii) determined without regard to sections 911,
       931, and 933.’’                                                § 5000B. Imposition of tax on indoor tanning
       Subsec. (c)(4)(D). Pub. L. 111–152, § 1002(b)(1), struck           services
    out subpar. (D). Text read as follows:
       ‘‘(i) IN GENERAL.—The term ‘poverty line’ has the              (a) In general
    meaning given that term in section 2110(c)(5) of the So-
    cial Security Act (42 U.S.C. 1397jj(c)(5)).
                                                                        There is hereby imposed on any indoor tan-
       ‘‘(ii) POVERTY LINE USED.—In the case of any taxable           ning service a tax equal to 10 percent of the
    year ending with or within a calendar year, the poverty           amount paid for such service (determined with-
    line used shall be the most recently published poverty            out regard to this section), whether paid by in-
    line as of the 1st day of such calendar year.’’                   surance or otherwise.
       Subsec. (d)(2)(A). Pub. L. 111–148, § 10106(c), amended
    subpar. (A) generally. Prior to amendment, text read as           (b) Indoor tanning service
    follows: ‘‘Such term shall not include any individual               For purposes of this section—
    for any month if such individual has in effect an ex-
    emption under section 1311(d)(4)(H) of the Patient Pro-
                                                                        (1) In general
    tection and Affordable Care Act which certifies that                   The term ‘‘indoor tanning service’’ means a
    such individual is a member of a recognized religious               service employing any electronic product de-
    sect or division thereof described in section 1402(g)(1)            signed to incorporate 1 or more ultraviolet
    and an adherent of established tenets or teachings of               lamps and intended for the irradiation of an
    such sect or division as described in such section.’’
       Subsec. (e)(1)(C). Pub. L. 111–148, § 10106(d), amended          individual by ultraviolet radiation, with wave-
    subpar. (C) generally. Prior to amendment, text read as             lengths in air between 200 and 400 nanometers,
    follows: ‘‘For purposes of subparagraph (B)(i), if an ap-           to induce skin tanning.
    plicable individual is eligible for minimum essential               (2) Exclusion of phototherapy services
    coverage through an employer by reason of a relation-
    ship to an employee, the determination shall be made                   Such    term    does    not   include    any
    by reference to the affordability of the coverage to the            phototherapy service performed by a licensed
    employee.’’                                                         medical professional.
       Subsec. (e)(2). Pub. L. 111–152, § 1002(b)(2), substituted
    ‘‘below filing threshold’’ for ‘‘under 100 percent of pov-
                                                                      (c) Payment of tax
    erty line’’ in heading and ‘‘the amount of gross income             (1) In general
    specified in section 6012(a)(1) with respect to the tax-
                                                                           The tax imposed by this section shall be paid
    payer.’’ for ‘‘100 percent of the poverty line for the size
    of the family involved (determined in the same manner               by the individual on whom the service is per-
    as under subsection (b)(4)).’’ in text.                             formed.
       Subsec. (f)(1)(A)(iv). Pub. L. 111–159, § 2(a)(1), added cl.     (2) Collection
    (iv) and struck out former cl. (iv) which read as follows:
    ‘‘the TRICARE for Life program,’’.                                     Every person receiving a payment for serv-
       Subsec. (f)(1)(A)(v). Pub. L. 111–173, § 1(a), amended cl.       ices on which a tax is imposed under sub-
    (v) generally. Prior to amendment, cl. (v) read as fol-             section (a) shall collect the amount of the tax
    lows: ‘‘the veteran’s health care program under chapter             from the individual on whom the service is
    17 of title 38, United States Code,’’.                              performed and remit such tax quarterly to the
       Subsec. (f)(1)(A)(vii). Pub. L. 111–159, § 2(a)(2)–(4),
                                                                        Secretary at such time and in such manner as
    added cl. (vii).
                                                                        provided by the Secretary.
              EFFECTIVE DATE OF 2010 AMENDMENT
                                                                        (3) Secondary liability
      Pub. L. 111–173, § 1(b), May 27, 2010, 124 Stat. 1215, pro-
    vided that: ‘‘The amendment made by subsection (a)
                                                                           Where any tax imposed by subsection (a) is
    [amending this section] shall take effect as if included            not paid at the time payments for indoor tan-
    in section 1501(b) of the Patient Protection and Afford-            ning services are made, then to the extent
    able Care Act [Pub. L. 111–148].’’                                  that such tax is not collected, such tax shall
      Pub. L. 111–159, § 2(b), Apr. 26, 2010, 124 Stat. 1123, pro-      be paid by the person who performs the serv-
    vided that: ‘‘The amendments made by this section                   ice.
    [amending this section] shall take effect as if included
    in section 1501(b) of the Patient Protection and Afford-          (Added Pub. L. 111–148, title X, § 10907(b), Mar. 23,
    able Care Act [Pub. L. 111–148] and shall be executed             2010, 124 Stat. 1020.)
    immediately after the amendments made by such sec-
    tion 1501(b).’’                                                                        PRIOR PROVISIONS

                          EFFECTIVE DATE                                 A prior section 5000B, added Pub. L. 111–148, title IX,
                                                                      § 9017(a), Mar. 23, 2010, 124 Stat. 872, which related to tax
      Pub. L. 111–148, title I, § 1501(d), Mar. 23, 2010, 124 Stat.   on elective cosmetic medical procedures, and section
    249, provided that: ‘‘The amendments made by this sec-            9017(c) of Pub. L. 111–148, which provided that the
    tion [enacting this section and section 18091 of Title 42,        amendments made by section 9017 of Pub. L. 111–148
    The Public Health and Welfare] shall apply to taxable             were applicable to procedures performed on or after
    years ending after December 31, 2013.’’                           Jan. 1, 2010, were not set out in the Code in view of Pub.
                                                                      L. 111–148, title X, § 10907(a), Mar. 23, 2010, 124 Stat. 1020,
             CHAPTER 49—COSMETIC SERVICES                             which provided that the provisions of, and amendments
    Sec.                                                              made by, section 9017 of Pub. L. 111–148 were deemed
    5000B.     Imposition of tax on indoor tanning services.          null, void, and of no effect.

                         PRIOR PROVISIONS                                                   EFFECTIVE DATE
       A prior chapter 49, added Pub. L. 111–148, title IX,             Pub. L. 111–148, title X, § 10907(d), Mar. 23, 2010, 124
    § 9017(a), Mar. 23, 2010, 124 Stat. 872, which related to         Stat. 1021, provided that: ‘‘The amendments made by




19-17032-aih         Doc 90          FILED 04/15/21               ENTERED 04/15/21 15:42:28                           Page 35 of 35
